Case 1:20-mj-00245-PK Document 1 Filed 03/12/20 Page 1 of 16 PageID #: 1
                  Case 1:20-mj-00245-PK Document 1 Filed 03/12/20 Page 2 of 16 PageID #: 2
AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                    Eastern District of New York

                  United States of America
                             v.                                   )
                  STEPHON DAVON CLARK                             )        Case No.    20-MJ-245
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                            Defendant


                                                    ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      STEPHON DAVON CLARK                                                                               ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment       u Information        u Superseding Information             ✔ Complaint
                                                                                                                    u
u Probation Violation Petition            u Supervised Release Violation Petition       u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  Hobbs Act Robbery, 18 U.S.C. § 1951(a)
  Brandishing a Firearm in Furtherance of a Crime of Violence, 18 U.S.C. § 924(c)




Date:         03/12/2020
                                                                                         Issuing officer’s signature

City and state:       Brooklyn, New York                                   Hon. Peggy Kuo, United States Magistrate Judge
                                                                                           Printed name and title


                                                                Return

           This warrant was received on (date)                        , and the person was arrested on (date)
at (city and state)                                         .

Date:
                                                                                        Arresting officer’s signature



                                                                                           Printed name and title
                  Case 1:20-mj-00245-PK Document 1 Filed 03/12/20 Page 3 of 16 PageID #: 3
AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not for Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                Weight:
Sex:                                                                   Race:
Hair:                                                                  Eyes:
Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):



Date of last contact with pretrial services or probation officer (if applicable):
   Case 1:20-mj-00245-PK Document 1 Filed 03/12/20 Page 4 of 16 PageID #: 4



AB:RMP
F. #2020R00278

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X
                                                     TO BE FILED UNDER SEAL
UNITED STATES OF AMERICA
                                                     COMPLAINT AND AFFIDAVIT
           - against -                               IN SUPPORT OF
                                                     APPLICATION FOR AN
STEPHON DAVON CLARK,                                 ARREST WARRANT

                         Defendant.                  (18 U.S.C. §§ 2, 924(c)(1)(A)(i),
                                                     924(c)(1)(A)(ii), 1951(a) and 3551 et seq.)
---------------------------X
                                                     Case No. 20-MJ-245

EASTERN DISTRICT OF NEW YORK, SS:

              JOSE CHEVERE, being duly sworn, deposes and states that he is a Task

Force Officer with the New York City Police Department and the Bureau of Alcohol,

Tobacco and Firearms Joint Robbery Task Force, duly appointed according to law and acting

as such.

                                 Count One: Hobbs Act Robbery

              On or about January 27, 2020, within the Eastern District of New York and

elsewhere, the defendant STEPHON DAVON CLARK did knowingly and intentionally

obstruct, delay and affect commerce and the movement of articles and commodities in

commerce, by robbery, to wit: the robbery of a restaurant delivery worker on Shepherd

Avenue in Brooklyn, New York.

              (Title 18, United States Code, Sections 1951(a), 2 and 3551 et seq.)
   Case 1:20-mj-00245-PK Document 1 Filed 03/12/20 Page 5 of 16 PageID #: 5
                                                                                               2

                                Count Two: Hobbs Act Robbery

                On or about February 13, 2020, within the Eastern District of New York and

elsewhere, the defendant STEPHON DAVON CLARK, together with others, did knowingly

and intentionally obstruct, delay and affect commerce and the movement of articles and

commodities in commerce, by robbery, to wit: the robbery of a convenience store on Jamaica

Avenue in Brooklyn, New York.

                (Title 18, United States Code, Sections 1951(a), 2 and 3551 et seq.)

         Count Three: Brandishing a Firearm in Furtherance of a Crime of Violence

                On or about February 13, 2020, within the Eastern District of New York, the

defendant STEPHON DAVON CLARK, together with others, did knowingly and

intentionally use and carry one or more firearms during and in relation to a crime of violence,

to wit: a violation of 18 U.S.C. § 1951(a) as charged in Count Two, and did knowingly and

intentionally possess such firearms in furtherance of that crime of violence, one or more of

which firearms were brandished.

                (Title 18, United States Code, Sections 924(c)(1)(A)(i), 924(c)(1)(A)(ii), 2 and

3551 et seq.)

                                Count Four: Hobbs Act Robbery

                On or about February 23, 2020, within the Eastern District of New York and

elsewhere, the defendant STEPHON DAVON CLARK did knowingly and intentionally

obstruct, delay and affect commerce and the movement of articles and commodities in

commerce, by robbery, to wit: the robbery of a convenience store on Fulton Street in

Brooklyn, New York.

                (Title 18, United States Code, Sections 1951(a), 2 and 3551 et seq.)
   Case 1:20-mj-00245-PK Document 1 Filed 03/12/20 Page 6 of 16 PageID #: 6
                                                                                               3

          Count Five: Brandishing a Firearm in Furtherance of a Crime of Violence

                On or about February 23, 2020, within the Eastern District of New York, the

defendant STEPHON DAVON CLARK did knowingly and intentionally use and carry one

or more firearms during and in relation to a crime of violence, to wit: a violation of 18 U.S.C.

§ 1951(a) as charged in Count Four, and did knowingly and intentionally possess such

firearms in furtherance of that crime of violence, one or more of which firearms were

brandished.

                (Title 18, United States Code, Sections 924(c)(1)(A)(i), 924(c)(1)(A)(ii), 2 and

3551 et seq.)

                                Count Six: Hobbs Act Robbery

                On or about March 8, 2020, within the Eastern District of New York and

elsewhere, the defendant STEPHON DAVON CLARK did knowingly and intentionally

obstruct, delay and affect commerce and the movement of articles and commodities in

commerce, by robbery, to wit: the robbery of a gas station on Atlantic Avenue in Brooklyn,

New York.

                (Title 18, United States Code, Sections 1951(a), 2 and 3551 et seq.)

         Count Seven: Brandishing a Firearm in Furtherance of a Crime of Violence

                On or about March 8, 2020, within the Eastern District of New York, the

defendant STEPHON DAVON CLARK did knowingly and intentionally use and carry one

or more firearms during and in relation to a crime of violence, to wit: a violation of 18 U.S.C.

§ 1951(a) as charged in Count Six, and did knowingly and intentionally possess such
   Case 1:20-mj-00245-PK Document 1 Filed 03/12/20 Page 7 of 16 PageID #: 7
                                                                                                 4

firearms in furtherance of that crime of violence, one or more of which firearms were

brandished.

                (Title 18, United States Code, Sections 924(c)(1)(A)(i), 924(c)(1)(A)(ii), 2 and

3551 et seq.)

                The source of your deponent’s information and the grounds for his belief are

as follows:1

                1.     I am a Task Force Officer with the New York City Police Department

(“NYPD”) and the Bureau of Alcohol, Tobacco and Firearms Joint Robbery Task Force and

have been involved in the investigation of numerous cases involving robberies. I have been

an officer of the NYPD for seventeen years and I have been part of the Joint Robbery Task

Force for two years. I am familiar with the facts and circumstances set forth below from my

participation in the investigation; my review of the investigative file and surveillance camera

videos; and from reports of other law enforcement officers involved in the investigation.

                                    The January 27 Robbery

                2.     On January 27, 2020, at approximately 12:55 p.m., a restaurant delivery

worker was robbed on Shepherd Avenue in Brooklyn. According to the victim’s statements

to the NYPD and surveillance videos, which I have reviewed, the victim was standing at the

door to a residence to deliver food when the perpetrator started to take the electric bicycle

that the victim had just left at the curb. The victim ran to the bicycle to attempt to take it

back from the perpetrator, and the perpetrator brandished either a knife or some other sharp

object, repeatedly punched the victim and attempted to stab him. The perpetrator fled on the


       1
               Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
   Case 1:20-mj-00245-PK Document 1 Filed 03/12/20 Page 8 of 16 PageID #: 8
                                                                                             5

victim’s bicycle. I have reviewed photos of the victim’s jacket, which appear to show small

slices or stab marks. Images taken from the surveillance videos depicting the perpetrator are

below.




              3.      I have reviewed cell-site location data associated with a cell phone

number that, as described below, was identified as STEPHON DAVON CLARK’s number

by an anonymous caller to the CrimeStoppers hotline, and was confirmed by Facebook as

associated with a Facebook account belonging to CLARK. According to that data, within

approximately an hour and a half before the January 27 robbery, and within approximately

ten minutes after the January 27 robbery, this cell phone that is believed to belong to

STEPHON DAVON CLARK made or received phone calls from cell sites within less than

half a mile from the location of the robbery.

              4.      The day after the January 27 robbery, on January 28, 2020, at a pawn

shop on Atlantic Avenue in Brooklyn, STEPHON DAVON CLARK showed his own photo

ID and pawned the electric bicycle that was stolen during the January 27 robbery. The

victim’s ID card was recovered from the bicycle’s basket. I have reviewed the pawn shop

receipt signed by STEPHON DAVON CLARK, and the stolen property report filed by the

victim.
   Case 1:20-mj-00245-PK Document 1 Filed 03/12/20 Page 9 of 16 PageID #: 9
                                                                                              6

              5.      I have also reviewed surveillance videos from the pawn shop that

shows STEPHON DAVON CLARK wearing—as seen in the images below, taken from the

surveillance video—a green hoodie with two parallel seams running from the front of the

hood over the top and a white Nike logo over the left breast. His face is visible in the video.

His size, build, and skin tone match the perpetrator from the surveillance video of the

January 27 robbery.




                                  The February 13 Robbery

              6.      On February 13, 2020, at approximately 2:40 p.m., a convenience store

was robbed on Jamaica Avenue in Brooklyn. According to statements made by the cashier

to the NYPD, which I have reviewed, two men entered the store and approached the counter

acting as customers, and then one of them brandished a silver handgun and asked “Where’s

the money?” Both perpetrators then went behind the counter and removed cash and the

cashier’s cellphone from the cashier’s pockets and cash from the register before fleeing on

foot.
  Case 1:20-mj-00245-PK Document 1 Filed 03/12/20 Page 10 of 16 PageID #: 10
                                                                                             7

              7.      I have reviewed surveillance videos that depict these events, some

images from which are below. As seen in the images below, one of the perpetrators wore a

blue jacket and a black backpack with white text that includes the word “SUPREME” along

the top and sides. His face, size, and build match those of STEPHON DAVON CLARK, as

seen in the surveillance videos described above. He brandished what appears to be a silver

revolver with a light blue handle.




                                     The February 23 Robbery

              8.      On February 23, 2020, at approximately 6:05 p.m., a convenience store

was robbed on Fulton Street in Brooklyn. According to statements made by the cashier to

the NYPD, which I have reviewed, a man approached the counter and asked for rolling

papers before brandishing a silver handgun and demanding money. The perpetrator then

went behind the counter and took approximately $500 from the register, as well as two

cellphones, a watch, and a wallet from the victim, and an iPad that was under the counter.

              9.      I have reviewed surveillance videos that depict these events, images

from which are below. As seen in the images, the perpetrator wore a distinctive, brightly
  Case 1:20-mj-00245-PK Document 1 Filed 03/12/20 Page 11 of 16 PageID #: 11
                                                                                               8

colored camouflage-print hoodie jacket, white and blue sneakers, and what appears to be the

same black backpack with white text that includes the word “SUPREME” along the top and

sides seen in the videos of the February 13 robbery. He brandished what appears to be the

same silver revolver with a light blue handle seen in the videos of the February 13 robbery.

The perpetrator’s lower face is obscured by his hood but his upper face is visible, and the

visible portion of his face, as well as his size, build, and skin tone, all match those of

STEPHON DAVON CLARK.
  Case 1:20-mj-00245-PK Document 1 Filed 03/12/20 Page 12 of 16 PageID #: 12
                                                                                               9




                            Telephone Tip and Facebook Account

              10.     On February 26, 2020, an anonymous call was received on the NYPD

CrimeStoppers hotline from a caller who saw the surveillance video of the February 13

robbery on Brooklyn News 12. The anonymous caller identified the perpetrator in the blue

jacket and black backpack as STEPHON CLARK, and provided CLARK’s cell phone

number and Facebook profile name. Facebook confirmed to me that the cell phone number

is associated with the specified Facebook account. A cell-site search warrant was executed,

which revealed (among other things) the cell-site data described above.

              11.     I have reviewed posts, photographs, and videos from the STEPHON

CLARK Facebook profile, some images from which are below. The photographs of

STEPHON CLARK on the Facebook profile match the individual believed to be STEPHON

DAVON CLARK in the surveillance videos described above. In some of his Facebook

photos, one of which is below, CLARK wore a green hoodie that appears—based on the

color, parallel seams on the hood, Nike logo over the left breast, and general fit—to be the
  Case 1:20-mj-00245-PK Document 1 Filed 03/12/20 Page 13 of 16 PageID #: 13
                                                                                          10

same as the green hoodie seen in the pawn shop video.2 In one of the videos, an image from

which is below, CLARK wore what appears to be the same distinctive, brightly colored

camouflage-print hoodie jacket as seen in the videos of the February 23 robbery. In some of

the photos, one of which is below, CLARK wore what appear to be the same blue and white

sneakers as seen in the videos of the February 23 robbery.




                                   The March 8 Robbery

              12.    On March 8, 2020, at approximately 7:47 a.m., a gas station was

robbed on Atlantic Avenue in Brooklyn. According to statements made by the gas station

clerks to the NYPD, which I have reviewed, a man approached the counter and asked for a

pack of cigarettes before brandishing a silver revolver and demanding money. The

perpetrator then went behind the counter, punched one of the clerks in the head and

demanded that that register be opened. The perpetrator took approximately $1500 of cash


       2
              Note that the photo below is mirrored because it was taken with a front-facing
“selfie” camera, so the Nike logo is reversed and appears over the right breast.
  Case 1:20-mj-00245-PK Document 1 Filed 03/12/20 Page 14 of 16 PageID #: 14
                                                                                             11

and fled the store.

               13.    I have reviewed surveillance videos that depict these events, images

from which are below. The perpetrator appears to be, and I believe he is, STEPHON

DAVON CLARK, wearing a wig beneath a white or light-colored hood with the Fila logo on

the top, and what appear to be the same blue and white sneakers as seen in the videos of the

February 23 robbery and CLARK’s Facebook account. He brandished what appears to be

the same silver revolver with a light blue handle seen in the videos of the February 13 and 23

robberies. CLARK’s Facebook account also contains photographs of a woman believed to

be either his wife or girlfriend and who, in different photographs on her own and CLARK’s

Facebook accounts, wears multiple wigs, one of which appears to be the same as the wig

seen in the videos of the February 23 robbery, based on its color, length, texture, and center

part.
  Case 1:20-mj-00245-PK Document 1 Filed 03/12/20 Page 15 of 16 PageID #: 15
                                                                                                 12




               14.     A few hours before the March 8 robbery, at approximately 4:36 a.m.,

CLARK broadcast a “Facebook live” video of himself talking and rapping into his cell

phone’s “selfie” camera. Although the video was almost completely dark, increasing the

brightness is sufficient to show, as in the image below, that CLARK was wearing what

appears to be the same hood with the Fila logo that he would wear while robbing the gas

station on Atlantic Avenue.3




       3
                Note that the image is mirrored because it was taken with a front-facing
“selfie” camera. The shape of the hood is apparent, and on the right side of the image of the
hood, the reversed F in the Fila logo is faintly visible; in the center is the I; and at the left is
the vertical stroke of the L.
Case 1:20-mj-00245-PK Document 1 Filed 03/12/20 Page 16 of 16 PageID #: 16
